DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Type II diabetes in the reply filed on 8/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species Type I diabetes is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
1. Claims 1-17 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of maturing an iPSC-derived pancreatic islet organoid comprising contacting an iPSC-derived pancreatic islet organoid with Wnt4 or Wnt5a, wherein said maturing comprises increased expression of insulin and C-peptide when compared to an iPSC-derived pancreatic islet organoid not contacted with Wnt4 or Wnt5a,
does not reasonably provide enablement for generating a pancreatic islet organoid from a iPSC derived beta like cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses contacting a terminally differentiated cell, such as a β like cell with Wnt4 or Wnt5a and generating a pancreatic islet organoid.
	Whereas the nature of the invention is that pancreatic islet organoids, generated from iPS cells through a stepwise differentiation protocol, when contacted with Wnt4 or Wnt5a have increased expression of insulin and C-peptide in response to glucose stimulation, which is a marker of a mature β-cell.
	Working Examples
	The specification teaches in Example 1 and Fig. 10A (reproduced below), the stepwise differentiation of pluripotent stem cells into pancreatic islet organoids in a 3D culture system.

    PNG
    media_image1.png
    755
    342
    media_image1.png
    Greyscale

	Regarding Wnt4 and Wnt5a, the specification teaches:
“(1) Wnt5a is the predominant Wnt protein that induces the self organization of hADSCs (FIGS. 11A and 11B); (2) Wnt5a, as well as Wnt4, activate the ERRγ-mitochondrial metabolic pathway (FIGS. 12A-12H); (3) Wnt4 is sufficient to induce in vitro functional maturation of hiPSC-derived islet-like organoids in the absence of additional cell types such as hADSC and HUVECs (FIG. 13).” (pg. 70 lines 5-9),
“FIG. 13 shows a bar graph demonstrating a role for WNT4 in the functional maturation of hiPSC-derived islet organoids. Human iPSC (hiPSC)-derived islet organoids (day 22) were treated with PBS (Vehicle, “Veh”) or WNT4 (100 ng/ml) for 12 days, and the secretion of human c-peptide was measured in response to low glucose (3mM, “G3mM7”), high glucose (20mM, “G20mM7”), or high KCI levels (20 mM, “KCL20mM”).” (pg. 65 lines 20-24), and
Example 5 which teaches that Wnt4 and Wnt5a increase the expression of insulin and C-peptide in pancreatic islet organoids when compared to controls.
However, the specification does not teach or contemplate that a β-like cell (derived from an iPSC), when contacted with a culture medium comprising Wnt4 or Wnt5a, can generate or form into a pancreatic islet organoid as embraced by the claims. The issue of enablement with the claimed invention is that a β-like cell is a terminally differentiated cell, which is well accepted and demonstrated in the art as lacking the ability to differentiate into or form any other cell types, i.e. it is at a terminal stage.
Differentiation vs. Maturation
The claims encompass that an iPSC-derived β cell will generate a pancreatic islet organoid. A pancreatic islet organoid broadly encompasses a pancreas comprising the five species of pancreas cell, α, β, Δ, PP and δ and functions as a pancreas in vivo. 
The specification defines a pancreatic islet organoid as:
“By “organoid” is meant an in vitro generated body that mimics organ structure and function. “Organoid” and “mini organ” are used interchangeably herein. A “pancreatic islet organoid” is an in vitro generated cell cluster that mimics structure and function of a pancreatic islet. Exemplary functions of a pancreatic islet include, without limitation, glucose-stimulated insulin secretion (GSIS), potassium chloride (KCl)-stimulated insulin secretion, GLP-1 stimulated insulin secretion, somatostatin secretion, or glucagon secretion. “Pancreatic islet organoid” and “mini pancreatic islet” are used interchangeably herein. A “pancreatic organoid” is an in vitro generated body that mimics structure and function of a pancreas.” (pg. 45 lines 33-41).
Again, the issue of enablement with the claimed method is that β cells (already terminally differentiated) are not differentiated into any other cell type or form a pancreatic islet organoid as claimed. It should be emphasized that the specification teaches maturation of the pancreatic islet organoid (Example 5) and the maturation process of  β cells from a fetal (immature) state which is not responsive to glucose stimulation to a functional (mature) state in which the β cell will secrete insulin in response to glucose stimulation is well known and established in the art. 
For example, Jaramillo et al. (2014, PLOS One, Vol. 9(4), pgs. 1-14) teaches that differentiation is the means by which endoderm cells produce subsequent cells such as pancreatic progenitors (Fig. 1A and pg. 2 col. 1 parag. 2). Jaramillo continues to teach that maturation, particularly in pancreatic organogenesis, occurs within a particular cell, usually by a change in cell surface marker progression (Fig. 4 and pg. 5 col. 1 parag. 2 bridge col. 1 parag. 1). Thus, it is by differentiation that a cell changes from one cell type to another and by maturation that an individual cell undergoes a change in cell surface marker expression. 
The teachings of Liu et al. (2017, Genes and Development, Vol. 31(3), pgs. 228-240) are particularly relevant regarding the differences between an immature β cell and a mature β cell. Specifically, Liu teaches in Box 1 on pg. 228 “Functional maturation-The process by which differentiated β cells acquire glucose-responsive insulin secretion”:

    PNG
    media_image2.png
    177
    748
    media_image2.png
    Greyscale

Thus, Liu teaches that is a differentiated β cell which acquires glucose responsiveness. This is further detailed in Fig. 1

    PNG
    media_image3.png
    258
    738
    media_image3.png
    Greyscale

Thus as the art teaches above, and in agreement with the working examples and the claims (for example claim 7 and GSIS function) that β cells are not capable of generating a pancreatic islet organoid as claimed, but rather the pancreatic islet organoid is matured into a glucose-responsive functional state, through the expression of insulin and C-peptide via contact with Wnt4 or Wnt5a.
Conclusion
Thus, as set forth above, the claimed invention is not enabled for the differentiation/generation of β-like cells into a pancreatic islet organoid as claimed. Rather, the specification the art teaches only through a multi-step differentiation process can iPSCs generate a pancreatic islet organoid and then through the contact with Wnt4 or Wnt5, said organoid is matured to exhibit insulin and C-peptide expression. Thus, the claims are not enabled for their entire breadth and thus limiting the claimed invention to the scope set forth above is proper.

Conclusion
No claims are allowed. The claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632